UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6636


WENDELL D. LLOYD,

                Plaintiff - Appellant,

          v.

DEAN LOCKLEAR, Superintendent, New Hanover Correctional; OFFICER
HOFFLER; NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; INMATE
GRIEVANCE RESOLUTION BOARD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03262-BO)


Submitted:   October 18, 2016              Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell D. Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendell D. Lloyd appeals the district court’s order denying

relief   on   his   42   U.S.C.       § 1983    (2012)    complaint.      We     have

reviewed the record and find no reversible error.                    Accordingly,

we deny Lloyd’s motion to appoint counsel, and we affirm for the

reasons stated by the district court.                  Lloyd v. Locklear, No.

5:15-ct-03262-BO (E.D.N.C. Apr. 22, 2016).                       We dispense with

oral   argument     because     the     facts    and     legal    contentions    are

adequately    presented    in     the    materials     before     this   court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2